DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Application Status
This action is written in response to applicant’s correspondence received December 18, 2020.  Claims 1-2, 6-7, 11-25, 27, 33, 51-52, and 54-55 are currently pending. Claim 33 is withdrawn from prosecution as being drawn to non-elected subject matter. Accordingly, claims 1-2, 6-7, 11-25, 27, 51-52, and 54-55 are under examination. The restriction requirement mailed April 3, 2018 is still deemed proper. Applicant's elected Group I with traverse in the reply filed July 12, 2018.
Any rejection or objection not reiterated herein has been overcome by amendment.	

Terminal Disclaimer
The terminal disclaimer filed on December 18, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,650,407 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn Claim Rejections - 35 USC § 103
The rejection of claims 1-2, 6-7, 11-25, 27, 51-52, and 54-55 under 35 USC 103 as set forth in the Office Action mailed August 27, 2020 on pages 5-17 has been reconsidered and withdrawn in view of the amendment to claim 1 and further in view of Applicant’s remarks.
Response to Arguments
Applicants argue that “none of the cited references teach or suggest the importance of including a linker region of at least 60 nucleotides. Applicant has shown that membrane-anchored polynucleotides having linker lengths of at least 60 nucleotides, as claimed, provide for intercellular adhesion while shorter linkers, such as, a 40-mer linker are not effective. See Fig. 3A and 18A-18B. Prior to the disclosure in this application, it was not appreciated that the length of the linker was important and that a threshold length was required for efficient intercellular adhesion” (see remarks on pages 9 and 10).
These arguments have been fully considered and are persuasive. The claims require first and second isolated cells comprising first and second compounds, respectively, which comprise membrane anchored polynucleotides comprising a linker region. The linker region of each of these membrane anchored polynucleotides is “at least 60 nucleotides”. Instant FIG. 3A illustrates poor cellular retention using 40-mer linkers but excellent retention using 60-mer linkers. Similarly, FIG. 18B illustrates poor cellular surface binding using 40-mer linkers but excellent surface binding when using 60-mer linkers. The poor performance using 40-mer linkers is evidence of unpredictability the use of such oligonucleotides of such lengths. Borisenko (Borisenko et al. (2009) Nucleic Acids Research, 37(4):e28, pages 1-11) teaches a linker length of eight nucleotides (see Table 1) and Chan (Chan et al. (2009) PNAS, 106(4):979-984) teaches a linker length of 24 nucleotides (see Table 1). One of ordinary skill in the art could not have reasonably expected such enhanced cellular adhesion from a linker length that was at least 60 nucleotides in length.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. 

Authorization for this examiner’s amendment was given in an interview with Shweta Chandra (Reg No 61,379) on March 19, 2021.

The application has been amended as follows:
Claims 27 and 33 were canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is set forth in the Office Action mailed August 27, 2020. One of ordinary skill in the art could not have reasonably expected that a 60-mer linker to yield such enhanced cellular adhesion as compared to 40-mer linkers as illustrated in instant FIG. 3A and 18B, as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-2, 6-7, 11-25, 51-52, and 54-55 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Neil P Hammell/
Primary Examiner, Art Unit 1636


March 19, 2021